DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 14, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 14 have been amended to include comparing the absolute deviation with a predefined reference absolute deviation.  It’s not quite certain what exactly an absolute deviation or a reference absolute deviation really is.  The term is used throughout the specification, however it is not clearly defined and it’s not quite clear.  Mean absolute deviation is a known term as is average absolute deviation.  However, it is not quite clear what an . 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  
With respect to the case of the present invention, the breadth of he claims is no quite clear as the type of absolute deviation (mean, average, etc.) is not quite disclosed and how an average measurement value is used is not quite disclosed (Wands Factor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 17, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent Application Publication Number 2014/0236521). Wong discloses methods for calibrating an emission rate measurement of a gas are provided. The methods involve discharging a reference gas that is the same or a different composition than a subject gas. If the same or similar, then a combined emission rate of the reference and subject gas is measured, as well as an emission rate of the subject gas only. A deviation, or an one or more adjusted parameter, of the combined and subject gas measurement from the reference gas discharge rate is used to calibrate the subject gas measurement. If the reference gas is different, the emission rates of the subject and reference gas are measured, and a deviation, or an one or more adjusted parameter, of the measured rate from the discharge rate of the reference . 
With respect to claim 1, Wong discloses and illustrates an operating method of a gas monitoring system, including a processor and a communication module (while not explicitly disclosed, these are common components in a measuring system), for monitoring a gas in a closed space, the operating method comprising: receiving, by the processor, measurement values, obtained by measuring a gas concentration of the closed space (see paragraphs [0010] through [0012], which discloses discharging a reference gas and measuring that gas), from a plurality of gas measurement apparatuses by using the communication module (see paragraphs [0010] through [0012], which discloses discharging a reference gas and measuring that gas); determining, by the processor, a gas measurement apparatus  requiring correction by using an average of the measurement values; calculating, by the processor, a compensation value for correcting a measurement value of the determined gas measurement apparatus; transmitting, by the processor, the compensation value to the gas measurement apparatus requiring correction by using the communication module; and receiving, by the processor, a compensated measurement value based on the compensation value from the gas measurement apparatus requiring correction by using the communication module, wherein the determining of the gas measurement apparatus requiring correction comprises: calculating an absolute deviation of a measurement value measured by each of the plurality of gas measurement apparatuses by using the average of the measurement values; comparing the absolute deviation with a predefined reference absolute deviation; and determining the gas measurement 
With respect to claim 4, the operating method of claim 1, wherein the predefined reference absolute deviation is set based on a kind of a gas to be measured, a kind of a gas concentration measurement sensor installed in the gas measurement apparatus, and a measurement range of the gas concentration measurement sensor is disclosed as a Same Gas Method is disclosed to be useful when only one type of gas can be measured.
With respect to claim 5, the operating method of claim 1, wherein the calculating of the compensation value comprises calculating, as the compensation value, a difference between a measurement value measured by a gas measurement apparatus  correction target and the average of the measurement values is disclosed at least in paragraph [0096] which discloses a formula which utilizes a calibration (correction) target.
With respect to claim 6, the operating method of claim 1, wherein the calculating of the compensation value comprises calculating, as the compensation value, a difference between an absolute deviation of a measurement value measured by a gas measurement apparatus determined as a correction target and a standard deviation of the measurement values is disclosed at least in paragraph [0096] which discloses a formula which utilizes a calibration (correction) target.
With respect to claim 14, a gas monitoring system for monitoring a gas in a closed space, the gas monitoring system comprising: a communication module configured to receive measurement values, obtained by measuring a gas concentration of the closed space, from a plurality of gas measurement apparatuses; and a processor configured to determine a gas measurement apparatus as a correction target requiring correction by using an average of the measurement values (while not explicitly disclosed, these are common components in a measuring system), calculate a compensation value for correcting a measurement value of the determined gas measurement apparatus, transmit the compensation value to the gas measurement apparatus requiring correction by using the communication module, and receive a compensated measurement value based on the compensation value from the gas measurement apparatus requiring correction by using the communication module wherein the processor performs: a process of calculating an absolute deviation of a measurement value measured by each of the plurality of gas (paragraphs [0037] through [0041] disclose the measuring method and use of a percent deviation to use to compare the measurements to, thus a reference deviation is used to compare e to the measured deviation.), and a process of determining the gas measurement apparatus requiring correction by using a comparison result of the comparing of the absolute deviation with the predefined reference absolute deviation, and wherein the processor performs a process of determining a gas measurement apparatus, which has transmitted a measurement value representing an absolute deviation equal to or greater than the predefined reference absolute deviation, as the gas measurement apparatus requiring correction (paragraphs [0093] through [0099] disclose the use of a percentage deviation to determine the quality of the measurement of the fugitive emission rate of the subject gas with respect to the reference gas. An absolute value percent deviation of between about -67% and about 200% indicates usable measurements.  Paragraph [0096] specifically gets into calibrated (corrected) fugitive emission rates using the % deviation).
With respect to claim 17, the gas monitoring system of claim 14, wherein the processor performs a process of calculating, as the compensation value, a difference between a measurement value measured by a gas measurement apparatus determined as the correction target and the average of the measurement values is disclosed at 
With respect to claim 18, the gas monitoring system of claim 14, wherein the processor performs a process of calculating, as the compensation value, a difference between an absolute deviation of a measurement value measured by a gas measurement apparatus determined as the correction target and a standard deviation of the measurement values is disclosed at least in paragraphs [0093] through [0097] which discloses a formula which utilizes a calibration (correction) target and a % deviation.
Response to Arguments





Applicant’s arguments with respect to claim(s) 1, 4-6, 14, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



May 4, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861